Citation Nr: 1317501	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  05-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spinal stenosis of the cervical spine with disc herniation, to include degenerative joint disease of the cervical spine, and to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2004 and July 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

In April 2009 and June 2012, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The development has been completed.  The claim has been returned to the Board and is now ready for appellate disposition.

The Veteran's Virtual VA paperless claims file was also reviewed in preparing this decision.


FINDINGS OF FACT

1.  The Veteran entered service in sound condition.  

2.  The Veteran's current cervical spine disorder, to include degenerative joint disease of the cervical spine, was not manifested during his active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by the service-connected lumbar spine disability.



CONCLUSION OF LAW

Service connection for a cervical spine disorder, to include degenerative joint disease of the cervical spine, and to include as secondary to the service-connected lumbar spine disability, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2003, April 2009, and July 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim (both on a direct and secondary basis), as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in March 2006, April 2009, and July 2012 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006, April 2009, and July 2012 letters were not provided before the initial RO adjudication of the Veteran's claim in January 2004 and July 2004.  However, this timing error has been cured.  After the Veteran was provided these letters, he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated in the November 2007, October 2008, November 2008, July 2011, and December 2012 Supplemental Statements of the Case (SSOCs).  Accordingly, this timing error in the provision of the notice is nonprejudicial, i.e., harmless error.  See again Mayfield, 444 F.3d at 1328; Pelegrini at, 18 Vet. App. at 112.  The appeal may be adjudicated without a remand for further notification. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

As mentioned, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination and medical opinion in July 2011.  A VA addendum medical opinion was also obtained in July 2012.  The VA examination and medical opinions involved reviews of the claims file, a thorough examination of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board is also satisfied as to substantial compliance with its April 2009 and June 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining a VA examination and medical opinion.  A VA examination and medical opinion were obtained in July 2011, and a VA addendum medical opinion was obtained in July 2012.  Additionally, the RO/AMC sent the Veteran the requested VCAA notice addressing secondary service connection in a July 2012 letter.  The RO/AMC also obtained the Veteran's post-service VA Medical Center (VAMC) outpatient treatment records, which were associated with the Veteran's Virtual VA paperless claims file.  The Veteran's claim was then readjudicated by the AMC in SSOCs dated in July 2011 and December 2012.  Thus, the AMC has substantially complied with the Board's remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example,  a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical disorder; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Since filing his service connection claim in September 2003, the Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine by the VAMC in October 2009.  At the July 2011 VA examination, the Veteran was also diagnosed with degenerative disc disease and stenosis of the cervical spine status-post discectomy and spinal fusion.  Accordingly, the Veteran's claim will be adjudicated based on the confirmed diagnoses of record.

Therefore, the determinative issue is whether the Veteran's current cervical spine disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, in his September 2004 Notice of Disagreement (NOD), the Veteran acknowledged that he has been having neck and low back pain since a football injury at around age 12.  The Veteran asserted that he developed pain and soreness in his neck and lower back in service as a result of "very vigorous physical activities, such as carrying large backpacks on our backs while marching."  The Veteran reported that he was able to relieve that pain without seeking medical treatment at that time.  Additionally, the Veteran stated that he was treated for a back injury in service in 1971, which resulted from a motor vehicle accident.  The Veteran described neck and low back pain ever since this injury, with the pain increasing over the years with age.

At his March 2005 DRO hearing, the Veteran acknowledged that he sustained a neck injury while playing football prior to service, when he was 12 years old.  See DRO hearing transcript, pp. 2, 8.  He stated that he continued to occasionally have neck problems at the time he went on active duty.  Id. at p. 9.  The Veteran then asserted that he injured his neck and lower back in a motor vehicle accident in service in 1971 or 1972.  Id. at pp. 2-3, 9, 12.  He testified that he injured his cervical spine when his military police vehicle collided with another vehicle, resulting in frontal impact.  Id.  He reported that he went on sick call after the in-service accident, and was given Tylenol or Ibuprofen and told to return to sick call if it did not get better.  Id. at pp. 2-3.  

In this regard, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disorder was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing disorder, the Board must first determine whether there has been any measured worsening of the disorder during service and then whether this constitutes an increase in the disorder.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in the disorder during such service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  Aggravation may not be conceded where the disorder underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In light of the fact that the Veteran's pre-existing neck disorder was not noted on his December 1970 military entrance examination, VA cannot find that it pre-existed service unless there is both "clear and unmistakable" evidence to that effect, and "clear and unmistakable" evidence to the effect that the neck disorder was not aggravated in service.  Previously, the Board found that the July 2011 VA examiner's opinion - that it is less likely than not that the spinal disorder diagnosed at age 12 was aggravated permanently by the Veteran's military service - is legally insufficient to meet the high standards required to rebut the presumption of soundness.  38 C.F.R. § 3.304.  Therefore, the Board remanded the claim for another VA medical opinion to be obtained.  In July 2012, the VA examiner, who examined the Veteran in July 2011, re-reviewed the Veteran's claims file and provided a medical opinion.  The examiner determined that there is no "clear and unmistakable evidence" demonstrating that the Veteran's pre-existing cervical spine disorder was not aggravated in service.  The examiner reasoned that the Veteran listed no complaints of neck pain in the military entrance physical, and the STRs did not indicate any treatment for neck complaints.

Therefore, the evidence of record does not establish both "clear and unmistakable" evidence to the effect that the neck disorder did not pre-exist his active military service and was not aggravated in service.  38 C.F.R. § 3.304.  Accordingly, based on the July 2012 VA medical opinion, and since the military entrance examination did not report a cervical spine disorder, the Board finds that there is no clear and unmistakable evidence demonstrating that the current cervical spine disorder existed before his acceptance and enrollment into his active duty.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The Veteran is entitled to the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.102.  Consequently, the Veteran's claim on a direct basis below.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs show that no neck or spine injury was noted on the Veteran's December 1970 induction examination.  The Veteran's STRs include no complaint, diagnosis, or treatment of a neck disorder.  A clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation at his separation examination in December 1972.  While clinicians did find that the Veteran had a back problem in September 1971, they noted that it "began after heavy lifting," and made no mention of any car accident or a neck problem in service.

Post-service, at his March 2005 DRO hearing, the Veteran testified that, after service, he first sought treatment for tingling and numbness that he was feeling in his legs in February 2002.  Id. at pp. 4, 10-12, 14-15.  The Veteran also acknowledged that he was involved in a motor vehicle accident after service in May 2002.  Id. at p. 10.  On this occasion, an eighteen wheeler rolled back into his vehicle.  Id.  He asserted that while he may possibly have aggravated his neck disorder in the May 2002 motor vehicle accident, it was not the cause of his neck injury.  Id. at p. 16.

The first notation in the treatment records of the Veteran's cervical spine disorder is in May 2002, when a private clinician found that the Veteran had been experiencing tingling down his legs upon rotation of his neck since February 2002.  The Veteran left the active military service in 1973 and did not mention or complain of symptoms until almost 30 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disorder).

An August 2003 private treatment record also documented that the Veteran had experienced a motor vehicle accident in May 2002, and had described increased cervical spine pain since that time.

The Veteran was afforded a VA examination in July 2011.  The VA examiner provided an opinion that, based on a review of the Veteran's claims file, the Veteran's cervical spine disorder is less likely than not caused by or a result of his military service, and is more likely related to his cervical spine disorder diagnosed at age 12, and to his post-service accident in 2002.  The examiner reasoned that there were no complaints of neck pain found in the Veteran's STRs.  His separation physical did not indicate any neck complaints.  The examiner noted the Veteran's statements that, during his active military service, he was involved in an accident in Germany in which a vehicle that he was riding in was struck by a train.  The Veteran indicated that he was treated and returned to full duty after a time.  The examiner noted that this accident was not in the Veteran's STRs.  Therefore, the examiner provided a negative medical nexus opinion.

The VA examiner did not provide a medical opinion on direct service connection in the July 2012 addendum medical opinion.

Thus, the July 2011 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternate theory to address the etiology of the current cervical spine disorder.  There is no medical evidence to the contrary of this opinion.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

The Board notes that the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2002, almost 30 years after the Veteran's military separation in 1973.  Furthermore, the record documents a post-service May 2002 motor vehicle accident, which contains complaints of neck pain following this accident.  This post-service injury demonstrates that the Veteran has not had continuous neck complaints since his in-service injuries; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed a chronic neck disorder during his active military service.  The STRs do not contain any complaints of or diagnoses pertaining to a neck disorder.  Further, when the Veteran was first treated post-service in May 2002, he did not indicate that his cervical spine disorder had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the cervical spine.  As stated above, the earliest post-service medical treatment records are dated from 2002, and the Veteran was separated from active duty in 1973.  No diagnosis of degenerative joint disease of the cervical spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his neck during his active military service, which resulted in his current cervical spine disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the cervical spine disorder to be credible, since his STRs make no reference to a neck injury, and since the Veteran first sought treatment for his neck in 2002, more than 30 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a neck injury during his active military service, and which fails to show a cervical spine disorder until almost three decades after his separation from the active duty in 1973.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his cervical spine symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a cervical spine disorder, on a direct basis.

The Veteran also seeks service connection for a cervical spine disorder, as secondary to his already service-connected a lumbar spine disability.  In this regard, the July 2011 VA examiner did not provide a medical opinion regarding secondary service connection.  However, in July 2012, the July 2011 examiner provided an addendum medical opinion.  Specifically, the VA examiner, following a physical examination of the Veteran in July 2011 and a review of the claims file in July 2011 and July 2012, determined that it is less likely than not that the Veteran's cervical spine disorder is caused by or aggravated by his service-connected lumbar spine disability.  The examiner reasoned that there is no nexus between lumbar disc disease or other lumbar spine abnormalities (such as stenosis) and similar conditions in the cervical spine.  The examiner also indicated that he based this opinion on his clinical expertise and experience, in addition to the claims file review.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, secondary service connection, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his cervical spine disorder to his service-connected lumbar spine disability have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's current cervical spine disorder was not related to his service-connected lumbar spine disability.  Thus, as previously stated, the only medical evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a cervical spine disorder, and to include as secondary to a service-connected lumbar spine disability, is not warranted.


ORDER

Entitlement to service connection for spinal stenosis of the cervical spine with disc herniation and degenerative joint disease, on a direct and secondary basis, is denied.



____________________________________________
C. CRAWFORD  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


